DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Amendment
This action is in response to the remarks filed on 8/10/2021. The amendments filed on 8/10/2021 are entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (WO 2010113633) (PCT Publication attached with office action of 12/09/2020) hereinafter Endo, in view of Chen et al. (U.S. Pub. No. 20170140534) hereinafter Chen, in further view of Cong et al. (U.S. Pub. No. 20180300890) hereinafter Cong. 
Regarding claim 1, primary reference Endo teaches:
A medical image displaying method (abstract) comprising: 
displaying a medical image of an object captured in real time, and a first reference image of the object registered with the medical image ([0018], tomographic image of an object, as well as a slice corresponding to the tomographic image from the three-dimensional volume data; [0052], tomographic image as well as three-dimensional volume image data; [0056], previously obtained images for three-dimensional volume data; [0059], [0098]); 

Primary reference Endo fails to teach:
Determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region; 
Predicting image information of the first region, based on the shape of the region adjacent to the first region; and 
Reconstructing a region corresponding to the object, based on the predicted image information of the first region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
Determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region (figures 7A through 8B; 
Predicting image information of the first region, based on the shape of the region adjacent to the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8); and 
Reconstructing a region corresponding to the object, based on the predicted image information of the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8. As the shape of the attached surface is predicted, the display of the region is considered to be “reconstructing a region corresponding to the object” as the shape is reconstructed within the image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction method of Endo to incorporate the predicted shape mirroring the determined shape of the adjacent region as taught by Chen 
Primary reference Endo further fails to teach:
Displaying the reconstructed region within the first reference image
However, the analogous art of Cong of an ultrasonic image processing system with boundary determining and display features (abstract) teaches:
Displaying the reconstructed region within the first reference image ([0023], shape and size of the tumor may be intuitively displayed on a display interface across multiple sets of imaging data; [0027]-[0029], describe the determined object boundary from one image of a set of images being reconstructed in a displaying image of another image from another set of images. Therefore, the use of an object from another image teaches to the predicted and reconstructed object from the combined Endo and Chen invention, wherein the predicted reconstructed image would be displayed in another image as taught by Cong; [0031], teaches to the structural boundary being a shape boundary of the structure corresponding to the segmented target area in the displayed image, which teaches to the predicted image shape of the combined Endo and Chen invention; [0032], teaches to acquiring at least two sets of image data by at least two times, one of which would be considered to be a “first reference image” as claimed; [0034]; [0050], displaying of both sets of image data are displayed side by side; [0052]-[0054]; [0074], “The mapping unit 133 may map the boundary of the target area to other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction method of Endo and Chen to incorporate the display of the reconstructed object region in a reference image as taught by Cong because showing the target region as an overlay on a different image set can be shown more clearly, more accurately, and more visible comparative analysis data to medical image staff and provide more intuitive imaging of physiological and anatomical information ([0034]). 
Regarding claim 3, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches:
wherein the obtaining of the image information of the region adjacent to the first region comprises: 
determining, as the first region, a region having low image quality within the region corresponding to the object in the medical image ([0017]-[0022]; [0052], shadow region is handled as an unclear image sensing region which is considered to be low quality; [0075]; [0115], shadow region of posterior echo region as unclear image sensing region; [0201]-[0203], deformed region is low image quality); and 
obtaining the image information of the region adjacent to the first region ([0141]-[0151], region detection unit with tomographic image with first and second mask image. Luminance values in left and right adjacent regions is considered to be image 
Regarding claim 4, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further fails to teach:
wherein the predicting of the image information of the first region comprises: 
predicting a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the determined shape of the region adjacent to the first region with respect to an arbitrary axis
However, as taught in the combined invention applied to claim 1 above, the Chen reference teaches to a shape prediction feature by mirroring an adjacent region. Therefore, analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) further teaches:
predicting a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the determined shape of the region adjacent to the first region with respect to an arbitrary axis (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8).
Regarding claim 5, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further fails to teach:
wherein the predicting of the image information of the first region comprises: 

However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
wherein the predicting of the image information of the first region comprises: 
predicting a shape of the first region according to a predetermined pattern, when the determined shape of the region adjacent to the first region corresponds to the predetermined pattern ([0135]; [0136], shape estimation part may estimate the shape of the above mentioned first site by pattern recognition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction method of Endo, Chen, and Cong to predict the shape of the first region according to a predetermined pattern, as taught by Chen, rather than mirroring an adjacent region, as such a modification amounts to simple substitution of the one known medical image region shape predicting technique (of predetermined pattern shape recognition) for another (of mirroring) to achieve the predictable results of estimating the shape of an adjacent region of interest. Furthermore, in paragraph [0126] of the Chen reference, this pattern shape recognition is further described as an alternative shape estimation method, and both methods would obtain sufficient estimation of shape regions of the object of interest. 
Regarding claim 6, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches:

reconstructing the region corresponding to the object within the first reference image, based on the predicted image information of the first region ([0017]-[0022]; [0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region. This composed unclear image sensing regions of the tomographic image are considered to be reconstructed region based on predicted image information of the first region which are the pixel values calculated of the adjacent region; figure 14; [0168]-[0171], replacing pixel values utilizing the image composition unit; [0181]); and 
Primary reference Endo further fails to teach:
displaying the reconstructed region within the first reference image such that the reconstructed region is distinguished from an original region in the first reference image
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
displaying the reconstructed region within the first reference image such that the reconstructed region is distinguished from an original region in the first reference image ([0090]-[0092], “display control part may superimpose those pieces of information such as the image, on the medical image, such as the CT image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion 
Regarding claim 7, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches:
further comprising reconstructing the first region within the medical image and displaying the reconstructed first region such that the reconstructed first region overlaps the medical image ([0017]-[0022]; [0058]; [0060]-[0062]; [0073]-[0077], [0098], compose a shadow region with the image of the tomographic image based on three-dimensional volume data. This complement of the region is considered to be “overlaps the medical image” as it combines the previously acquired image with the real time; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region; figure 14; [0168]-[0171], complement unclear imaging sensing region based on three-dimensional volume; [0181]).
Regarding claim 8, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches:
wherein, when a type of the first reference image is different from a type of the medical image ([0172], MRI, x-ray CT, or OCT is used for obtaining a tomographic image; [0173];), the reconstructing of the region corresponding to the object and displaying the reconstructed region within the first reference image comprises: 

converting coordinate information of the reconstructed first region from a  coordinate system of the medical image to a coordinate system of the first reference image ([0055], reference coordinate system; [0057]; [0059], image sensing coordinate system; [0060]-[0063]; [0073]; [0075]-[0098];); and 
displaying the region corresponding to the object within the first reference image,  based on the converted coordinate information of the reconstructed first region ([0055]; [0057]; [0059]; [0060]-[0063]; [0073]; [0075]-[0098], image composition unit replaces pixel values and the generated tomographic image displays the object region based on the registered coordinate systems; [0115]-[0125]; [0141]-[0152]; [0153]-[0158]).
Regarding claim 9, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches: 
further comprising: 
displaying the obtained image information of the region adjacent to the first region and the predicted image information of the first region ([0017]-[0022]; [0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; 
Primary reference Endo further fails to teach:
 correcting the predicted image information of the first region, based on a user input; and 
reconstructing the region corresponding to the object and displaying the reconstructed region within the first reference image, based on the corrected image information of the first region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
correcting the predicted image information of the first region, based on a user input ([0055], a user may make a manual modification or adjustment to the lung region); and 
reconstructing the region corresponding to the object and displaying the reconstructed region within the first reference image, based on the corrected image information of the first region ([0055], a user may make a manual modification or adjustment to the lung region; [0056]-[0086]; [0087]-[0095]).

Regarding claim 11, primary reference Endo teaches:
A medical image displaying apparatus comprising: 
a display configured to display a medical image of an object captured in real time, and a first reference image of the object registered with the medical image ([0018], tomographic image of an object, as well as a slice corresponding to the tomographic image from the three-dimensional volume data; [0052], tomographic image as well as three-dimensional volume image data; [0056], previously obtained images for three-dimensional volume data; [0059]; [0098]); and 
a processor configured to obtain image information of a region adjacent to a first region within the medical image ([0058]; [0060]-[0062]; [0075]-[0098]; [0106], the tumor candidate region based on vertical edge detection defines the shape of the object region with the region behind as a posterior echo region that is distorted; [0115]-[0125]; [0127]-[0138], mask image corresponds to a shape of the object with respect to the first region as a distorted region. The “unclear image” region due to shadowing or echo region is considered to be a distorted region; [0141]-[0151], region detection unit with tomographic image with first and second mask image. Luminance values in left and 
wherein the first region is a distorted region of the medical image with respect to a shape of the object ([0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region. This composed unclear image sensing regions of the tomographic image are considered to be reconstructed region based on predicted image information of the first region which are the pixel values calculated of the adjacent region; figure 14; [0168]-[0171], replacing pixel values utilizing the image composition unit; [0181]).
Primary reference Endo fails to teach:
Determine a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region; 
Predict image information of the first region, based on the shape of the region adjacent to the first region; and 
Reconstruct a region corresponding to the object, based on the predicted image information of the first region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
Determine a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region  (figures 7A through 8B; [0087]-
Predict image information of the first region, based on the shape of the region adjacent to the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8); and 
Reconstruct a region corresponding to the object, based on the predicted image information of the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8. As the shape of the attached surface is predicted, the display of the region is considered to be “reconstructing a region corresponding to the object” as the shape is reconstructed within the image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction apparatus of Endo to incorporate the predicted shape mirroring the determined shape of the adjacent region as taught by Chen 
Primary reference Endo further fails to teach:
Reconstruct a region corresponding to the object within the first reference image
Wherein the display displays the reconstructed region
However, the analogous art of Cong of an ultrasonic image processing system with boundary determining and display features (abstract) teaches:
Reconstruct a region corresponding to the object within the first reference image
Wherein the display displays the reconstructed region ([0023], shape and size of the tumor may be intuitively displayed on a display interface across multiple sets of imaging data; [0027]-[0029], describe the determined object boundary from one image of a set of images being reconstructed in a displaying image of another image from another set of images. Therefore, the use of an object from another image teaches to the predicted and reconstructed object from the combined Endo and Chen invention, wherein the predicted reconstructed image would be displayed in another image as taught by Cong; [0031], teaches to the structural boundary being a shape boundary of the structure corresponding to the segmented target area in the displayed image, which teaches to the predicted image shape of the combined Endo and Chen invention; [0032], teaches to acquiring at least two sets of image data by at least two times, one of which would be considered to be a “first reference image” as claimed; [0034]; [0050], displaying of both sets of image data are displayed side by side; [0052]-[0054]; [0074], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction apparatus of Endo and Chen to incorporate the display of the reconstructed object region in a reference image as taught by Cong because showing the target region as an overlay on a different image set can be shown more clearly, more accurately, and more visible comparative analysis data to medical image staff and provide more intuitive imaging of physiological and anatomical information ([0034]). 
Regarding claim 13, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further teaches:
wherein the processor determines, as the first region, a region having a low image quality within the region corresponding to the object in the medical image ([0017]-[0022]; [0052], shadow region is handled as an unclear image sensing region which is considered to be low quality; [0075]; [0115], shadow region of posterior echo region as unclear image sensing region; [0201]-[0203], deformed region is low image quality;).
Regarding claim 14, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further fails to teach:
wherein the processor 
predicts a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the 
However, as taught in the combined invention applied to claim 11 above, the Chen reference teaches to a shape prediction feature by mirroring an adjacent region. Therefore, analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) further teaches:
predicts a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the determined shape of the region adjacent to the first region with respect to an arbitrary axis (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8).
Regarding claim 15, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further fails to teach:
wherein the processor 
predicts a shape of the first region according to a predetermined pattern, when the determined shape of the region adjacent to the first region corresponds to the predetermined pattern
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
predicts a shape of the first region according to a predetermined pattern, when the determined shape of the region adjacent to the first region corresponds to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction apparatus of Endo, Chen, and Cong to predict the shape of the first region according to a predetermined pattern, as taught by Chen, rather than mirroring an adjacent region, as such a modification amounts to simple substitution of one known medical image region shape predicting technique (of predetermined pattern shape recognition) for another (of mirroring) to achieve the predictable results of estimating the shape of an adjacent region of interest. Furthermore, in paragraph [0126] of the Chen reference, this pattern shape recognition is further described as an alternative shape estimation method, and both methods would obtain sufficient estimation of shape regions of the object of interest. 
Regarding claim 16, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further fails to teach:
wherein the display displays the reconstructed region in the first reference image such that the reconstructed region is distinguished from an original region in the first reference image
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
wherein the display displays the reconstructed region in the first reference image such that the reconstructed region is distinguished from an original region in the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo, Chen, and Cong to incorporate the displaying of the reconstructed region as taught by Chen because displaying the generated region distinguished from the original region in the reference image enables doctors to more accurately observe shape information while seeing image data of the raw image ([0008]; [0091]). 
Regarding claim 17, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further teaches:
wherein the processor reconstructs the first region within the medical image, and the display displays the reconstructed first region in the medical image such that the reconstructed first region overlaps the medical image ([0017]-[0022]; [0058]; [0060]-[0062]; [0073]-[0077], [0098], compose a shadow region with the image of the tomographic image based on three-dimensional volume data. This complement of the region is considered to be “overlaps the medical image” as it combines the previously acquired image with the real time; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region; figure 14; [0168]-[0171], complement unclear imaging sensing region based on three-dimensional volume; [0181]).
Regarding claim 18, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further teaches:
wherein, when a type of the first reference image is different from a type of the medical image ([0172], MRI, x-ray CT, or OCT is used for obtaining a tomographic image; [0173];), 
the processor reconstructs the first region within the medical image and converts coordinate information of the reconstructed first region from a coordinate system of the medical image to a coordinate system of the first reference image ([0055], reference coordinate system; [0057]; [0059], image sensing coordinate system; [0060]-[0063]; [0073]; [0075]-[0098];), and 
the display displays the region corresponding to the object within the first reference image, based on the converted coordinate information of the reconstructed first region ([0055]-[0059]; [0060]-[0063]; [0073]; [0075]-[0098], image composition unit replaces pixel values and the generated tomographic image displays the object region based on the registered coordinate systems; [0115]-[0125]; [0141]-[0152]; [0153]-[0158]).
Regarding claim 19, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further teaches:
further comprising a user interface ([0054]; [0055]; [0067]-[0068]), 
wherein 
the display displays the obtained image information of the region adjacent to the first region and the predicted image information of the first region ([0017]-[0022]; [0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; 
Primary reference Endo further fails to teach:
the user interface receives a user input for correcting the predicted image information of the first region and 
the processor corrects the predicted image information of the first region, based on the user input, reconstructs the region corresponding to the object within the first reference image, based on the corrected image information of the first region, and controls the display to display the reconstructed region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
the user interface receives a user input for correcting the predicted image information of the first region ([0055], a user may make a manual modification or adjustment to the lung region), and 
the processor corrects the predicted image information of the first region, based on the user input, reconstructs the region corresponding to the object within the first reference image, based on the corrected image information of the first region, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo, Chen, and Cong to incorporate the user input configuration method as taught by Chen because displaying the generated region distinguished from the original region in the reference image enables doctors to more accurately observe shape information while seeing image data of the raw image ([0008]; [0091]). 
Regarding claim 20, primary reference Endo teaches:
A non-transitory computer-readable recording medium having recorded thereon a program (abstract), which when executed by a computer, performs steps of: 
displaying a medical image of an object captured in real time, and a first reference image of the object registered with the medical image ([0018], tomographic image of an object, as well as a slice corresponding to the tomographic image from the three-dimensional volume data; [0052], tomographic image as well as three-dimensional volume image data; [0056], previously obtained images for three-dimensional volume data; [0059]; [0098]); 
obtaining image information of a region adjacent to a first region within the medical image, wherein the first region is a distorted region of the medical image with respect to a shape of the object ([0058]; [0060]-[0062]; [0075]-[0098]; [0106], the tumor candidate region based on vertical edge detection defines the shape of the object region with the region behind as a posterior echo region that is distorted; [0115]-[0125]; 
Primary reference Endo fails to teach:
Determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region; 
Predicting image information of the first region, based on the shape of the region adjacent to the first region; and 
Reconstructing a region corresponding to the object, based on the predicted image information of the first region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
Determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region (figures 7A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8 and this process as described in the cited paragraphs teaches to a 
Predicting image information of the first region, based on the shape of the region adjacent to the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8); and 
Reconstructing a region corresponding to the object, based on the predicted image information of the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8. As the shape of the attached surface is predicted, the display of the region is considered to be “reconstructing a region corresponding to the object” as the shape is reconstructed within the image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo to incorporate the predicted shape mirroring the determined shape of the adjacent region as taught by Chen because there is a need to calculate shape features for accurate diagnosis of pathologies that often occur in abnormal shadow regions of medical images. Predicting the contour boundary shape enables the user to provide a better diagnosis ([0005]; [0006]). 
Primary reference Endo further fails to teach:

However, the analogous art of Cong of an ultrasonic image processing system with boundary determining and display features (abstract) teaches:
Displaying the reconstructed region within the first reference image ([0023], shape and size of the tumor may be intuitively displayed on a display interface across multiple sets of imaging data; [0027]-[0029], describe the determined object boundary from one image of a set of images being reconstructed in a displaying image of another image from another set of images. Therefore, the use of an object from another image teaches to the predicted and reconstructed object from the combined Endo and Chen invention, wherein the predicted reconstructed image would be displayed in another image as taught by Cong; [0031], teaches to the structural boundary being a shape boundary of the structure corresponding to the segmented target area in the displayed image, which teaches to the predicted image shape of the combined Endo and Chen invention; [0032], teaches to acquiring at least two sets of image data by at least two times, one of which would be considered to be a “first reference image” as claimed; [0034]; [0050], displaying of both sets of image data are displayed side by side; [0052]-[0054]; [0074], “The mapping unit 133 may map the boundary of the target area to other sets of three-dimensional image data”; [0087], teaches to the displaying of the reconstructed image data and the marking of the determined boundary)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction apparatus of Endo and Chen to incorporate the display of the reconstructed object region in a reference image as taught by Cong . 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Endo, in view of Chen, in further view of Cong as applied to claims 1 or 11 above, and further in view of Wang et al. (U.S. Pat. No. 9392993) hereinafter Wang.
Regarding claim 2, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further fails to teach:
wherein the obtaining of the image information of the region adjacent to the first region comprises at least one of: 
extracting a feature point of the object from the region adjacent to the first region; 
extracting a brightness value of the region adjacent to the first region; 
extracting a contour of the region adjacent to the first region; 
extracting variations in pixel values of the region adjacent to the first region by using an image processing filter; 
extracting histogram information of the region adjacent to the first region; 
extracting one or more differences between the pixel values of the region adjacent to the first region; and 
extracting shape information of the region adjacent to the first region.
However, the analogous art of Wang of reducing shadow effects in ultrasound imaging systems (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo, Chen, and Cong to incorporate the brightness value of the adjacent region as taught by Wang because comparing unclear regions to reference regions enable calibrated image enhancement of the unclear regions to reduce shadow effects (col 2, lines 20-45). 
Regarding claim 12, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further fails to teach:
wherein the processor obtains the image information of the region adjacent to the first region by performing at least one of: 
extracting a feature point of the object from the region adjacent to the first region; 
extracting a brightness value of the region adjacent to the first region; 
extracting a contour of the region adjacent to the first region; 
extracting variations in pixel values of the region adjacent to the first region by using an image processing filter; 
extracting histogram information of the region adjacent to the first region; 
extracting one or more differences between the pixel values of the region adjacent to the first region; and 
extracting shape information of the region adjacent to the first region.

extracting a brightness value of the region adjacent to the first region (col 7, lines 15-67; col 8, lines 1-67, brightness values in “reference regions” are calculated which are adjacent to the shadow region which is considered to be the first region of the claimed invention); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo, Chen, and Cong to incorporate the brightness value of the adjacent region as taught by Wang because comparing unclear regions to reference regions enable calibrated image enhancement of the unclear regions to reduce shadow effects (col 2, lines 20-45). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Endo,  in view of Chen, in further in view of Cong as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub. No. 20140376793) hereinafter Lee. 
Regarding claim 10, the combined references of Endo, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches: 
wherein the reconstructing of the region corresponding to the object and displaying the reconstructed region within the first reference image, based on the predicted image information of the first region ([0017]-[0022]; [0058]; [0060]-[0062]; [0075]-[0098]; [0115]-[0125]; [0153]-[0156];),
Primary reference Endo fails to teach:

wherein the reconstructing of the region comprises magnifying and displaying the reconstructed region within the first reference image
However, the analogous art of Lee of an ultrasound diagnostic apparatus for displaying a region of interest in an ultrasound image (abstract) teaches:
further comprising magnifying and displaying the region corresponding to the object within the medical image, (figures 5-7; [0112]-[0129])
wherein the reconstructing of the region comprises magnifying and displaying the reconstructed region within the first reference image (figures 5-7; [0112]-[0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo, Chen, and Cong to incorporate the magnification and display of the reconstructed region of interest as taught by Lee because magnifying a target region of interest and producing a higher resolution ROI enables a user to more accurately visualize the anatomical structure for enhanced diagnostics ([0009]-[0010]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791